Exhibit 10.33

August 16, 2012

Patrick T. Collins

5566 South Oak Street

Hinsdale, IL 60521

Dear Pat:

I am pleased to offer you the position of Senior Vice President, Sales for
School Specialty, Inc. (SSI). This position will report directly to the
President and CEO, Michael Lavelle.

The following highlights key aspects of our offer of employment:

 

  •  

Start Date: On or before September 4, 2012.

 

  •  

Work Location: Your official work location will be in our Greenville, WI office.
We do not require that you relocate as part of the job, but do expect that you
will spend the time necessary in Wisconsin and elsewhere, with our various sales
forces, to lead the national sales organization.

 

  •  

Employment: You employment is contingent on the successful completion of a
background check and pre-employment drug screen. A background check form is
enclosed with this letter; please complete and email or fax the form to the
attention of Heather Rundquist at (920) 993-4304. The drug screen will be
completed on site during your first day of employment with us.

 

  •  

Total Compensation: The following describes the compensation elements of our
offer, which include:

 

  •  

Base Salary: You will receive a base salary of $300,000 on an annualized basis
or at a biweekly rate of $11,538.46.

 

  •  

Bonus Plan: You are eligible for participation in the Annual Bonus Plan Program
of School Specialty starting with SSI’s fiscal 2013 year which began May 1st.
This position has a targeted payout of 40% of annual base salary and a potential
payout of up to 60% of your base salary. We will prorate any fiscal 2013 bonus
to reflect your time with SSI during the fiscal year.

 

  •  

Long Term Incentive: This position is eligible to participate in the School
Specialty Long Term Equity Incentive Program. Given the level of this position,
there are several equity vehicles that make up your new hire long term incentive
award, each of which will be evidenced by a separate written agreement.



--------------------------------------------------------------------------------

Patrick T. Collins

August 16, 2012

Page 2

 

Restricted Stock Unites (NSU) award: Upon your start date, you will receive an
RSU award consisting of 27,500 shares. This is a time-based vesting award and
shares will vest ratably over a 3-year period, with the first third vesting on
the one year anniversary date of your hire. The second third will vest upon the
completion of your second anniversary date, and the final third will vest upon
completion of your third anniversary.

 

  •  

Stock Option Grant (with no requirement to purchase stock): Upon your start
date, you’ll receive a Stock Option award consisting of 30,000 options. The
options are subject to a four-year vesting program at 25% per year starting with
your first anniversary date of hire and are valid for ten years.

 

  •  

Stock Option Grant (with requirement to purchase stock): Upon your start date,
you’ll be issued a Stock Option award consisting of 75,000 options. However, to
initiate vesting of these options, you will first be required to accumulate
$115,000 in purchased shares. Once this is completed, this award will vest; 25%
upon an SSI stock price achievement of $5.00 per share; 25% upon an SSI stock
price achievement of $10.00 per share; 25% upon an SSI stock price achievement
of $15.00 per share; and 25% upon an SSI stock price achievement of $20.00 per
share. Additionally, even if the share price targets are achieved, no options
are exercisable during the first year of employment. Assuming share price
targets are met, you may exercise up to, but no more than, one-third of this
award upon the first anniversary date of your hire. A second third may be
exercised upon your second anniversary date, and the final third upon your third
anniversary date, assuming share price targets are met each of the years. The
award has a 10-year term.

 

  •  

Benefits: During the term of your employment with the Company, you will receive
all benefits customarily provided by the Company to its similarly situated
employees. The Company shall have the right in its sole discretion to modify or
eliminate any benefits provided to its associates. A Summary of your Benefits is
included with the hard copy package that is mailed to you.

 

  •  

Vacation (PTO): You will accrue 4 weeks of Paid Time Off (PTO) annually.

 

  •  

Holiday Shutdown: All Company operations will shut down the week of
December 24-28, 2012. During this time you will not be paid, but will be
eligible for two additional floating holidays that you can take at any point in
calendar year 2012.

 

  •  

Covenants and Conditions: You agree to the covenants and conditions as listed in
Exhibit A attached. Please print two (2) copies of this offer letter and of
Exhibit A, sign both, and email or fax one copy to Heather Rundquist at
(920) 993-4304. Please retain a copy for your files. Then, please bring an
original Exhibit A and an original signed offer letter with you when you start.



--------------------------------------------------------------------------------

Patrick T. Collins

August 16, 2012

Page 3

 

 

  •  

Severance: Should your employment be terminated for reasons other than “cause”,
and assuming you are in this role or in a role at an equivalent level upon
termination, you will be eligible to receive the standard severance package for
your execute level which includes one (1) year of severance based on your
current annual salary at the date of termination. The severance payment is
contingent upon your execution of a written separation agreement (including a
general release of claims) in a form acceptable to the Company within thirty
(30) days of the date of your termination and will be paid to you in accordance
with the Company’s regular payroll practices over the one-year period following
such termination.

 

  •  

Definition of “Cause”: Definition of “Cause”: “Cause” shall mean any of the
following: (1) Employee has materially breached any agreement to which Employee
and the Company are parties or any Company policy (including the Company’s
policy against unlawful harassment), or has materially breached any other
obligation or duty owed to the Company, including, but not limited to,
Employee’s substantial failure or willful refusal to perform his duties and
responsibilities to the Company; (2) Employee has committed gross negligence,
willful misconduct or any violation of law in the performance of Employee’s
duties for the Company; (3) Employee has taken any action substantially likely
to result in discredit to or loss of business, reputation or goodwill of the
Company; (4) Employee has failed to follow reasonable instructions from the
Board, officer, body or other entity or individual to whom Employee reports
concerning the operations or business of the Company; (5) Employee has been
convicted of or pled nolo contendere to a felony or other crime, the
circumstances of which substantially relate to Employee’s employment duties with
the Company; (6) Employee has misappropriated funds or property of the Company
or engaged in any material act of dishonesty; (7) Employee has attempted to
obtain a personal profit from any transaction in which the Company has an
interest, and which constitutes a corporate opportunity of the Company, or which
is adverse to the interests of the Company, unless the transaction was approved
in writing by the Company’s Board after full disclosure of all details relating
to such transaction. For the purposes of this definition of “Cause,” no act or
failure to act on Employee’s part will be deemed “willful” unless done or
omitted to be done, by the Employee in bad faith.

 

  •  

In addition: You also warrant and represent to School Specialty, Inc. that as of
the date of this employment offer, you are not subject to any employment,
consulting, service agreement or any restrictive covenants or agreements of any
type, which would conflict or prohibit you form fully carrying out the duties of
the position being offered to you. In addition, you warrant and represent to
School Specialty, Inc. that you have not and will not retain or use for the
benefit of School Specialty, Inc. any confidential information, records, trade
secrets or other property of a former employer.



--------------------------------------------------------------------------------

Patrick T. Collins

August 16, 2012

Page 4

 

Pat, on behalf of all of us at School Specialty, Inc. we are very much looking
forward to the value you will bring to this role. Should you have any questions,
please do not hesitate to contact me directly at (920) 882-5800.

Sincerely,

 

Michael Lavelle

President and CEO

School Specialty, Inc.

 

cc:      Corporate Human Resources

 

 

I,             /s/ Patrick T. Collins            , accept the terms as outlined
in this offer of employment

              (Printed Name)

 

                Patrick T. Collins                

          8/20/12          